internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-105271-00 date date b e f g f this letter responds to your date request for a supplement to our prior letter_ruling dated date the prior letter_ruling the legend abbreviations summary of facts and representations appearing in the prior letter_ruling are hereby incorporated by reference unless otherwise indicated the prior letter_ruling addresses certain federal_income_tax consequences of a then proposed restructuring of the distributing group that has since culminated in i the transfer by distributing of business d to controlled for controlled stock ii an initial_public_offering of less than a percent of the controlled stock the ipo and iii distribution of the remaining controlled stock pro_rata to distributing’s shareholders supplemental facts stock repurchase in the prior letter_ruling distributing represented that there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 distributing is now considering entering into an agreement with an unrelated financial_institution the financial party under which the financial party would purchase approximately e shares of distributing common_stock less than two percent of the stock outstanding in the open market and then resell the shares to distributing plr-105271-00 for a price initially market_value that would be adjusted one year later to reflect the average market price of the stock for the intervening period the stock repurchase distributing would thus be able to reduce its total number of shares outstanding immediately for the economic cost it would have incurred had the repurchase been spread ratably over twelve months distributing would pay the financial party a fixed fee for its services to reflect this change new step ix is added as follows ix after the completion of distribution distributing will purchase approximately e shares of distributing common_stock from an unrelated financial_institution the stock repurchase further distributing amends representation bb in the prior letter_ruling to read as follows bb there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through the stock repurchase or stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 board composition the proposed transactions are justified in part by a fit and focus business_purpose in such situations revproc_96_30 1996_1_cb_696 appendix a sec_2 a requires that the service closely scrutinize continuing relationships between distributing and controlled such as common directors as a result of changed circumstances f one of distributing’s more than ten directors now serves on controlled’s more than five member board in both cases the member is an outside director we note that f is the son of a a five-percent shareholder of distributing and that if f actively participated in the management of distributing this relationship could cause f to be treated as a significant shareholder and could have prevented the service from ruling favorably on the fit and focus business_purpose id at sec_2 and we have not treated f as a significant shareholder however for a variety of factual reasons including but not limited to f’s direct ownership of less than one one-hundredth percent of the distributing stock a’s ownership of only slightly more than five percent of the distributing stock a’s estate plan which has been in place for at least three years f’s position as an outside director the fact that f did not and does not propose strategic initiatives the fact that the transactions were proposed by others f’s questions regarding and g the proposed transactions and f’s abstention from the vote to approve the proposed transactions the cash payment step vii of the prior letter_ruling states that in plr-105271-00 connection with contribution controlled will make a distribution of b dollars in cash to distributing the cash payment because the pricing of the controlled shares sold in the ipo was better than expected the amount of the cash payment was increased by f the legend b amount is amended to reflect this change supplemental ruling based solely on the information and representations submitted in the original and supplemental requests we rule that the above changes do not affect the rulings contained in the prior letter_ruling and those rulings remain in full force and effect we express no opinion about the tax treatment of the transactions under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered in the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transactions covered by this letter are completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and to the second authorized representative sincerely yours assistant chief_counsel corporate by wayne t murray senior technical reviewer branch
